OPINION OF THE COURT
McKEE, Circuit Judge.
Bryant Sheard appeals from the judgment of sentence that was entered following the district court’s acceptance of Sheard’s guilty plea pursuant to a written plea agreement. Defense counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967) in which counsel avers that, “after a conscientious examination of the record, *844[he] could find no non-frivolous issues for appeal.” Appellant’s Br. at 17. Accordingly, we will affirm the judgment of sentence.